Citation Nr: 0901359	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  In a December 2005 
decision, the Board found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims.  In a 
March 2008 Memorandum Decision, the Court vacated the Board's 
decision that determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a back disability and remanded the claim to 
the Board for readjudication in accordance with that 
decision.

The Board notes that in a December 2002 statement of the 
case, the RO apparently denied the veteran's claim as to his 
back disability on a de novo basis.  However, service 
connection for a back disability was previously denied, 
including in a final August 1996 RO decision.  Additionally, 
the Board notes that the back claim presently on appeal was 
framed as entitlement to service connection for low back 
dysfunction with degenerative disc disease and mild cervical 
spondylosis.  However, the Board finds that the prior 
adjudication was of the same claim (a back disability), 
however styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
The Board also points out that in February 2001, the veteran 
solely filed an application to reopen his claim for service 
connection for a back disability and not for a separate 
cervical spine disability.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claim for service connection for a back 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a back 
disability is remanded to the RO via the Appeals Management 
Center in Washington, D.C.

FINDINGS OF FACT

1.  The veteran did not timely appeal an August 1996 rating 
decision that denied service connection for a back 
disability.

2.  Evidence submitted since the August 1996 denial is not 
cumulative and redundant, and by itself and in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1985 rating decision denied a claim for service 
connection for a back disability.  Applications to reopen the 
claim were denied in May 1991, July 1994, and most recently 
in August 1996.  Those decisions were not appealed and are 
considered final.  Although the RO apparently denied the 
veteran's claim on a de novo basis in a December 2002 
statement of the case, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the February 
1985, May 1991, July 1994, and August 1996 decisions became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in February 2001.  Under the 
applicable provisions, new and material evidence is evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Furthermore, evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since 
the last final denial on any basis will be considered, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence considered at the time of the RO rating decision 
in August 1996 consisted of duplicate copies of service 
medical records and a May 1989 VA x-ray examination report.  
The RO found that new and material evidence adequate to 
reopen the claim for a back condition had not been submitted.

Evidence added to the record since the time of the last final 
denial includes duplicate copies of service medical records, 
VA treatment records, private medical records, a duplicate 
copy of a service personnel record, VA examination reports 
dated in March 2003 and June 2004, and medical articles.

The new evidence includes an April 2002 statement from a 
fellow shipmate who indicated that he recalled an accident in 
which the veteran was closing a hatch and fell several feet 
to a metal compartment floor.  The shipmate indicated that 
the veteran incurred some injuries and was taken to a nearby 
tender ship for medical analysis.

That April 2002 statement was not previously before agency 
decisionmakers, is not cumulative or redundant of previous 
evidence of record, and contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability.  As such, it is found to be 
new and material under 38 C.F.R. § 3.156(a) because it is 
presumed credible and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a back disability is reopened, and the 
appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disability, is granted.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, in December 2008, the veteran's 
representative submitted a Social Security Administration 
(SSA) earnings record.  A February 2004 VA medical record 
indicates that he underwent a physical capacities evaluation 
prior to a SSA hearing.  While the February 2004 physical 
capacities evaluation is of record, since the decision and 
the records upon which this grant of benefits was based are 
not included in the claims folder, those records should be 
obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, in a December 2008 statement the veteran 
indicated that he continues to receive VA treatment for his 
back disability.  As the most recent VA medical records are 
dated in May 2005, subsequent VA medical records should be 
obtained. He also indicated that he received treatment for 
his back disability from Dr. Wickham and the Wickham Allen 
Clinic in Grand Prairie, Texas; Dr. A. Lasalle; Dr. H. 
Clayton in Pell City, Alabama; Dr. Jackson in Eufaula, 
Alabama; and Dr. E. Fuson of the Dear Clinic at the Anniston 
Army Depot.  Accordingly, those private treatment records 
should also be obtained.

The veteran contends that he has a back disability that is 
related to an injury during service.

The service medical records include a June 1968 treatment 
entry which noted that the veteran complained of back pain in 
the kidney area.  Another June 1968 entry noted that he was 
seen for a backache and that he had lumbar myositis on the 
right side.  A subsequent June 1968 entry reflects additional 
complaints of back pain.

A September 1969 treatment entry noted that the veteran 
complained of back pain on the right side.  It was noted that 
three weeks earlier he lifted a twenty gallon can over the 
side of a ship and strained his back and that he currently 
had pain in that area.  Another September 1969 entry 
indicates that he had back pain when lifting with the right 
arm.  A subsequent September 1969 consultation report noted 
that he had upper right back pain for the past ten to eleven 
months on and off and that he had been in pain for the past 
ten days.  It was noted that he threw a twenty gallon can 
overboard three weeks earlier and that he had suffered pain 
in the T3-T4 area since that time.  An x-ray showed scoliosis 
of the spine with concavity to the right as well as slight 
posterior displacement of the body of T4.  Another September 
1969 consultation report noted that he injured his upper back 
ten days earlier while lifting a heavy object.  X-rays of the 
thoracic spine were within normal limits.  The impression was 
strain of the upper back.  The January 1970 separation 
examination report included a notation that his spine and 
other musculoskeletal systems were normal.  It was also noted 
that he fell in 1968, was seen by a medical officer, and 
currently denied symptoms.

Post-service private and VA treatment records referred to 
treatment on multiple occasions for back problems.

Private treatment records dated in January 1973 show that the 
veteran reported that he twisted his back while throwing 
tires on a pile.  It was noted he had pain in areas including 
the left flank.  The physician indicated that he had severe 
pain in the lumbosacral area and diagnosed him with acute 
lumbosacral strain.

Private treatment records dated in March 1973 indicate that 
the veteran was throwing tires at work when he injured his 
back.  The impression was recurrent low back pain with 
sciatica, diminished lumbosacral joint space, and a possible 
ruptured disc.  In December 1980, the impression was thoracic 
muscle strain.  A June 1988 report indicates that he injured 
is back during a work-related incident that same month during 
which he got pushed into a metal vat and sustained a 
hyperextension type of injury to his cervical spine

A May 1989 VA treatment entry noted that the veteran had low 
back pain for the past twenty-one years and that he suffered 
an acute exacerbation of pain resulting from a direct blow to 
the back nine months ago.  The diagnosis was low back pain 
syndrome.

Private treatment records dated in October 1990 indicate that 
the veteran's initial pain was in the upper thoracic area of 
his back and that, at present, his main limitation seemed to 
be in his lower back.  His symptoms were predominantly 
limited to his lower back and that X-rays had shown narrowing 
at L5-S1 interspace with some sclerosis and spurs, indicating 
probable underlying degenerative disc disease.

A March 1994 VA general medical examination report noted that 
the veteran reported that he injured his back during a naval 
battle in 1968 when he fell off a ladder when the ship was 
hit.  The diagnoses included back dysfunction and suspected 
degenerative arthritis.

A March 1994 VA spine examination report noted that the 
veteran attributed all of his back discomfort and problems to 
injuries sustained while in the service.  The diagnosis was 
low back dysfunction, degenerative arthritis.

Additional VA and private treatment records reflect the 
veteran's complaints and treatment of a back disability.

During a VA general medical examination in June 2004, the 
veteran complained of back and cervical spine pain.

While the veteran in this case has already been afforded VA 
examinations, no examiner has yet opined as to whether the 
veteran's scoliosis is a congenital or developmental 
disability, whether it was aggravated by the veteran's 
service, or whether his current back disability is 
proximately due to or the result of scoliosis, his service, 
or post-service work-related back injuries.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. (1995).  
Accordingly, the Board finds that there are additional 
questions that remain to be addressed and that a remand for 
an additional examination, etiological opinion, and rationale 
is therefore in order.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the veteran's VA treatment 
records dated since May 2005.

3.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from the 
following providers and any additional 
providers and treatment records identified 
by the veteran.  All attempts to secure 
the records must be documented in the 
claims folder and a negative response must 
be provided if the records are not 
available.

(a)  Dr. Wickham and the Wickham Allen 
Clinic in Grand Prairie, Texas; 
(b)  Dr. A. Lasalle; 
(c)  Dr. H. Clayton in Pell City, 
Alabama; 
(d)  Dr. Jackson in Eufaula, Alabama; 
(e)  Dr. E. Fuson of the Dear Clinic at 
the Anniston Army Depot, 

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinion:

    (a)  Diagnose any current back 
disability.
    
(1)  Is it at least as likely as 
not (50 percent or more 
probability) that any current back 
disability was incurred in or 
aggravated during the veteran's 
service, including a fall in 1968 
and a back injury from lifting a 
20-gallon can in September 1969?

(2)  Is it likely (more than 50 
percent probability) that any 
current back disability is due to 
or the result of any post-service 
injury to the veteran's back, 
including post-service cervical 
spine, including post-service 
work-related injuries to the back 
in January 1973 and June 1988?

(b)  The service medical records show 
that the veteran has scoliosis.  The 
examiner should provide the following 
information:

(1)  Is it likely (more than 50 
percent probability) that the 
veteran's scoliosis is a 
congenital or development defect?

(2) Is it as likely as not (50 
percent probability or more) that 
the scoliosis was aggravated 
(permanently increased in severity 
beyond the natural progression of 
the disease) during the veteran's 
service?

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


